NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-16 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: wherein, the driving controller is configured to execute an automated exit processing, the automated exit processing being a process in which the vehicle is caused to exit from a parking lot and allowing a user to get on the vehicle in the boarding area, if the specific operation is detected by the detector before the vehicle arrives at a boarding area in automated exit processing, the driving controller is configured to bring the vehicle into a stopped state, the specific operation is an operation in which the user who does not get in the vehicle touches an outside of the vehicle, the boarding area being an area in which the user of the vehicle is allowed to get on the vehicle, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661